DETAILED ACTION
This office action response the Request for Continued Examination application on 04/20/2021.
Claims 1-17 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on April 20, 2021. Claims 1 and 9 have been amended. Claim 1-17 are currently pending and have been considered below.
Response to Arguments

Applicant’s arguments with respect to claims 1 and 9 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-10, 12-13, and 15-17are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umamaheswaran, S.G., (2017). (“Umamaheswaran”, hereinafter). A Power Efficient Server-to-Server Wireless Data Center Network Architecture Using 60 GHz Links. Rochester Institute of Technology, 1-64. 
As per Claim 1, Umamaheswaran discloses that, a server-to-server wireless datacenter network ([see, e.g., Chapter 4 of the Theses, Server-to-Server Wireless Data Center (S2S-WiDCN) communication disclosed, page 25, Fig. 4.2]) comprising: 
 disclosed, page 25-29, Fig. 4.2, 4.3, 4.4]), 
each server rack comprising a vertical stack of a plurality of servers, wherein each server is horizontally aligned with a corresponding server in an adjacent row, in a three-dimensional space ([see, e.g., plurality of antenna array at the top of a server is used to establish communication in the horizontal plane and vertical plane disclosed, page 25-29, Fig. 4.2, 4.3, 4.4]); and 
wireless links established along horizontal lines and vertical planes of the plurality of servers ([see, e.g., wherein the S2S-WiDCN environment, see section 4.1.3 establishment of wireless links, establish communication between servers in the vertical plane, and horizontal plan with an antenna array aligned servers, page 25-29, Fig. 4.2, 4.3, 4.4]), the wireless links comprising a directional transmitter and directional receiver attached on a top of each server of the plurality of servers configured to provide direct server-to-server wireless communication in the horizontal direction ([see, e.g., wherein the S2S-WiDCN environment, see section 4.1.1 topology setup, 60 GHz wireless transceivers a directional transmitter and directional receiver attached on a top of each server, page 25-27, Fig. 4.1, 4.2]) and a directional transmitter and directional receiver attached on a side of each server of the plurality of servers configured to provide direct server-to-server wireless communication between servers disposed in the vertical plane 
wherein direct server-to-server wireless communication between any pair of servers can be established in the three-dimensional space ([see, e.g., wherein the S2S-WiDCN environment, direct server-to-server wireless communication, a traffic flow between a pair of servers is created, a short control or header packet for the flow will be sent over the WiFi band to enable communicating servers, page 43, 47-48, Fig. 4.7, 4.8]).
As per Claim 3, Umamaheswaran discloses the network of claim 1, and Umamaheswaran further discloses further comprising horizontal-first routing hosted in the plurality of servers ([see, e.g., wherein the S2S-WiDCN environment, see section 4.1.3 establishment of wireless links, establish communication between servers in the horizontal plan with an antenna array aligned servers, page 25-29, Fig. 4.2, 4.3, 4.4]).
As per Claim 4, Umamaheswaran discloses the network of claim 1, and Umamaheswaran further discloses further comprising wired communication between each server within a rack ([see, e.g., wherein the S2S-WiDCN environment, Data center racks are laid out in a traditional configuration, with aisles running between  rows of data center racks, page 25-27, Fig. 4.2]).
As per Claim 5, Umamaheswaran discloses the network of claim 1, and Umamaheswaran further discloses wherein the wireless link comprises an antenna-array ([see, e.g., wherein the S2S-WiDCN environment, see section 4.1.3 establishment 
As per Claims 7, 15, Umamaheswaran further discloses wherein the wireless link comprises an optical transmitter and receiver ([see, e.g., wherein the S2S-WiDCN environment, datacenter networks (DCNs) are interconnected in tree-based topologies using wired links and architecture along with 802.11ay standard will prove very efficient or even better than the current wired or optical or both topologies combined, page 14, (see IEEE 802.11ay Standard]).
As per Claim 8, Umamaheswaran discloses the network of claim 1, and Umamaheswaran further discloses wherein the directional receiver is capable of orienting towards the directional transmitter by exchange of control messages ([see, e.g., the Antenna Technology Each server of the datacenter the radiation pattern suggests, the array provides high directional gain of 9 dBi in the forward and backward directions, see, section 4.1.2 antenna technology pages 29-30, Fig. 4.2]).
As per Claim 9, Umamaheswaran discloses a method for data routing in a datacenter network ([see, e.g., Chapter 4 of the Theses, Server-to-Server Wireless Data Center (S2S-WiDCN) communication disclosed, page 25, Fig. 4.2]), comprising: establishing direct server-to-server wireless links along horizontal lines through a directional transmitter ([see, e.g., plurality of antenna array at the top of a server is used to establish communication in the horizontal plane and vertical plane disclosed, page 25-29, Fig. 4.2, 4.3, 4.4]) and directional receiver attached on a top of each server of a plurality of servers in a plurality of server racks in a rectangular pattern, by orienting the directional receiver towards the directional transmitter by exchange of control messages 
establishing direct server-to-server wireless links ([see, e.g., Chapter 4 of the Theses, Server-to-Server Wireless Data Center (S2S-WiDCN) communication disclosed, page 25, Fig. 4.2]) along vertical planes through a directional transmitter and directional receiver attached on a side of each server of the plurality of servers in the plurality of server racks ([see, e.g., wherein the S2S-WiDCN environment, see section 4.1.1 topology setup, 60 GHz wireless transceivers a directional transmitter and directional receiver attached on a top of each server, page 25-27, Fig. 4.1, 4.2]), by orienting the directional receiver towards the directional transmitter by exchange of control messages ([see, e.g., wherein the S2S-WiDCN environment, see section 4.1.1 topology setup specifically Fig. 4.1 antenna placement in a server, 60 GHz wireless transceivers a directional transmitter and directional receiver attached on a top of each server, page 25-27, Fig. 4.1, 4.2]); wherein direct server-to-server wireless communication between any pair of servers can be established ([see, e.g., wherein the S2S-WiDCN environment, direct server-to-server wireless communication, a traffic flow between a pair of servers is created, a short control or header packet for the flow will be sent over the WiFi band to enable communicating servers, page 43, 47-48, Fig. 4.7, 4.8]).
As per Claim 10, Umamaheswaran discloses the method of claim 9, and Umamaheswaran further discloses wherein data between communicating servers is first sent to a horizontally aligned server using the directional transmitter ([see, e.g., plurality 
As per Claim 12, Umamaheswaran discloses the method of claim 9, and Umamaheswaran further discloses further comprising wiring communication between each server within a server rack ([see, e.g., wherein the S2S-WiDCN environment, Data center racks are laid out in a traditional configuration, with aisles running between  rows of data center racks, page 25-27, Fig. 4.2]).
As per Claim 13, Umamaheswaran discloses the method of claim 9, and Umamaheswaran further discloses wherein the wireless link comprises an antenna-array ([see, e.g., wherein the S2S-WiDCN environment, see section 4.1.3 establishment of wireless links, establish communication between servers in the horizontal plan with an antenna array aligned servers, page 25-29, Fig. 4.2, 4.3, 4.4]).
As per Claims 16, 17, Umamaheswaran further discloses wherein the wireless link can transmit and receive communication between a pair of servers in non-adjacent rows ([see, e.g., wherein the S2S-WiDCN environment, direct server-to-server wireless communication, a traffic flow between a pair of servers is created, a short control or .
  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL of Umamaheswaran, S.G., (2017). (“Umamaheswaran”, hereinafter). A Power Efficient Server-to-Server Wireless Data Center Network Architecture Using 60 GHz Links. Rochester Institute of Technology, 1-64, in view of 
Baccour, E., Foufou, S., Hamila R. and Hamdi, M., (2015).  A survey of wireless data center networks,” Information Sciences and Systems (CISS), 49th Annual Conference on, Baltimore, MD, pp. 1-6, (“Baccour et al.”, hereinafter). 
As per Claim 2, Umamaheswaran discloses the network of claim 1, and Umamaheswaran doesn’t appear explicitly disclose: further comprising obstruction-avoidance routing hosted in the plurality of servers. 
However, Baccour et al. (2015) discloses further comprising obstruction-avoidance routing hosted in the plurality of servers ([see, e.g., wireless links connecting servers can be considered as shortcuts to avoid using switches and reduce congestion in hot nodes, page 1, col. 2, parag. 2]).
In view of the above, having the system of Umamaheswaran and then given the well-established teaching of Baccour et al. (2015), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Umamaheswaran as taught by Baccour et al. (2015). The motivation for doing so would have been to provide an oversubscription of 1:1 to all servers’ results improve scalability, fault-tolerance and bandwidth oversubscription (Baccour et al. (2015), [page 1, col. 1, lines 12-14]).
As per Claims 6, 14, Umamaheswaran doesn’t appear explicitly disclose: wherein the antenna-array comprises a millimeter-wave band.
However, Baccour et al. (2015) discloses wherein the antenna-array comprises a millimeter-wave band ([see, e.g., wireless links using IEEE802.15.3c standard known as 60 GHz millimeter wave technology (mmWave), page 2, col. 2, parag. 5]).
In view of the above, having the system of Umamaheswaran and then given the well-established teaching of Baccour et al. (2015), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Umamaheswaran as taught by Baccour et al. (2015). 
As per Claim 11, Umamaheswaran discloses the method of claim 9, and Umamaheswaran doesn’t appear explicitly disclose: further comprising avoiding obstructions in the path of data by: 
first traveling within a row of the source away from the obstruction and then routing to a horizontally aligned server in the row of the destination server; and 
finally routing from the horizontally aligned server the data to the final destination server along the vertical plane of the destination row.
However, Baccour et al. (2015) discloses further comprising avoiding obstructions in the path of data by: 
first traveling within a row of the source away from the obstruction and then routing to a horizontally aligned server in the row of the destination server ([see, e.g., build cylindrical racks. Every rack is divided into 5 levels called stories as illustrated in Figure 3, page 3, col. 1, parag. 3, and col. 2, parag. 3, Fig. 3]); and 
finally routing from the horizontally aligned server the data to the final destination server along the vertical plane of the destination row ([see, e.g., 3D beam-forming that horizontally aligned with non-neighboring racks as illustrated in Figure 4, page 5, col. 1, parag. 1, Fig. 4]).
In view of the above, having the system of Umamaheswaran and then given the well-established teaching of Baccour et al. (2015), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468      
/PARTH PATEL/Primary Examiner, Art Unit 2468